Citation Nr: 0805812	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  05-12 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than August 26, 
2003, for the grant of service connection for herniated 
nucleus pulposus, L5-S1; degenerative disc disease, L2-L3 and 
L4-L5; bulging annulus, L2-L3; and lumbar myositis 
(collectively, "back disability").


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel



INTRODUCTION

The veteran had active military service in the Army from 
September 1980 to September 1984 and February 2003 to August 
2003.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, which granted the veteran 
service connection for a back disability and assigned a 40 
percent rating, effective August 26, 2003.

In February 2007 the Board remanded the present claim so that 
the veteran could be provided with the requisite notification 
regarding his claim.  In March 2007 this was accomplished, 
and in August 2007 the veteran's claim was readjudicated in a 
supplemental statement of the case (SSOC).  In December 2007 
the veteran elected to have his claim returned to the Board. 


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
back disability in April 2000.  The appellant received timely 
notice of the determination and filed a notice of 
disagreement with it in December 2000.  The veteran was 
issued a statement of the case (SOC) in November 2001 but did 
not appeal and that decision is now final.

2.  The veteran performed active service between February 
2003 and August 2003 and, in September 12, 2003, submitted a 
claim to reopen the previously denied claim of entitlement to 
service connection for a back disability.






CONCLUSION OF LAW

1.  The criteria for an effective date earlier than August 
26, 2003, for the grant of service connection for a back 
disability have not been met.  38 U.S.C.A. §§ 5100, 5103, 
5103A, 5107, 5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Since the issue of the effective date to be assigned the now-
service connected back disability is a "downstream" issue, 
another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 
22, 2003).  Likewise, in Dingess, the Court of Appeals for 
Veterans Claims held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess v. Nicholson, 
19 Vet. App. 473, 490-491.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  

Notwithstanding, the RO provided the appellant with pre-
adjudication notice by letter in April 2004, prior to the 
initial adjudication in July 2004.  The AMC provided notice 
pursuant to Dingess v. Nicholson, 19 Vet. App. 473, in March 
2007, subsequent to the initial adjudication.  While the 
March 2007 notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in an August 2007 supplemental 
statement of the case, following the provision of notice.  
The veteran has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.                                                                           

The March 2007 notification substantially complied with the 
specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473, identifying the five elements of a service 
connection claim; Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his or 
her possession that pertains to the claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
severity of the disability.  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.
                                                                   
Analysis

The veteran contends that he is entitled to an effective date 
in February 2000 for his back disability, the date of his 
previous claim for service connection for his back 
disability.  

The veteran was notified of the procedures for appealing a 
decision to the Board when he was issued a SOC in November 
2001, but did not do so.  Therefore, because the veteran 
failed to appeal his claim to the Board within 60 days of 
receiving his SOC, the RO's April 2000 rating decision became 
final.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 3.160 (d), 20.200, 
20.201, 20.302(b), 20.1103.

On September 12, 2003, the veteran filed a claim to reopen 
his claim for entitlement to service connection for a back 
disability.  The veteran may have intended to reopen his 
claim by documents dated on January 21, 2003, August 11, 
2003, and August 18, 2003; however the veteran did not 
identify the benefit(s) he was seeking, but merely requested 
that his claim be reopened. 

In a letter dated on September 5, 2003, the RO instructed the 
veteran to specify what condition he was claiming.  The 
veteran then submitted a document dated September 12, 2003, 
indicating that he wished to reopen his claims for low back 
and bilateral leg disabilities.  In July 2004 the RO granted 
service connection for the veteran's back disability and 
assigned an effective date of August 26, 2003.  

Generally the effective date for an award of compensation 
based on a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5100; 38 C.F.R. § 
3.400.  If, however, service connection is granted based on a 
claim received within one year of separation from active duty 
the effective date will be the day following separation or 
the date entitlement arose.  38 C.F.R. § 3.400(b).

A claim or application for VA disability compensation means a 
formal or informal communication in writing requesting a 
determination of entitlement to a benefit, or evidence of a 
belief in entitlement to a benefit. 38 C.F.R. § 3.1(p).  A 
formal claim is one filed on the form prescribed by VA.  38 
C.F.R. § 3.151(a).  Any communication indicating an intent to 
apply for benefits may be considered an informal claim.  When 
VA receives an informal claim, VA has a duty to provide an 
application form to the claimant.  If a formal claim is 
received within one year after
it was sent to the claimant, the formal claim will be 
considered filed as to the date of 
receipt of the informal claim.  38 C.F.R. § 3.155.

The veteran has argued that the effective date for the grant 
of entitlement to service connection should date back to 
February 2000, the date he previously filed for service 
connection for a back disability.  However, as noted above, 
the RO's decision became final when the veteran failed to 
appeal his claim to the Board within 60 days of receiving his 
SOC in November 2001.  See, 38 U.S.C.A. § 7104; 38 C.F.R. §§ 
3.160 (d), 20.200, 20.201, 20.302(b), 20.1103.

The veteran's August 18, 2003, August 11, 2003, and January 
21, 2003, claims cannot be considered informal claims for the 
purposes of 38 C.F.R. §3.155.  The Federal Circuit stated 
that the provisions of 38 C.F.R. § 3.155(a) make clear that 
there is no set form that an informal written claim must 
take.  All that is required is that the communication 
"indicat[e] an intent to apply for one or more benefits under 
the laws administered by the Department," and "identify the 
benefits sought."  Rodriguez v. West, 189 F.3d 1351 (1999).  
At the time of his January 21, 2003, August 11, 2003, and 
August 18, 2003 claims the veteran had made claims for VA 
compensation for bilateral leg, skin, and back disabilities.  
Thus, because the January 21, 2003, August 11, 2003, and 
August 18, 2003 claims failed to identify the benefit sought, 
and merely stated that he sought to reopen a claim -without 
specifying which of several previously denied claims - they 
cannot be considered informal claims for purposes of 38 
C.F.R. § 3.155.  See Norris v. West, 12 Vet.App. 413, 417 
(1999), (stating that once VA receives a claim it must review 
the claim, supporting documents, and oral testimony in a 
liberal manner to identify and adjudicate all reasonably 
raised claims); see also Suttmann v. Brown, 5 Vet.App. 127, 
132 (1993) (stating that the Board must adjudicate all claims 
where such a review of the relevant evidence "reasonably 
reveals that the claimant is seeking a particular 
benefit...").

The law is clear that no benefit may be paid before a claim 
is made.  38 U.S.C.A. § 5101; Jones v. West, 136 F.3d 1296, 
1299 (Fed. Cir. 1998) ("[38 U.S.C.A. §] 5101 is a clause of 
general applicability and mandates that a claim must be filed 
in order for any type of benefits to... be paid under the laws 
administered by the Secretary").  Since, however, the 
veteran's reopened service connection claim was received 
within one year after his separation from military service, 
the effective date of the award is the date following 
separation, which is August 26, 2003.  38 C.F.R. § 3.400(b).  

The preponderance of the evidence is against the claim for 
entitlement to an effective date earlier than August 26, 
2003; there is no doubt to be resolved; and an earlier 
effective date is not warranted.  Gilbert v. Derwinski, 1 
Vet. App. at 57-58.


ORDER

Entitlement to an effective date earlier than August 26, 
2003, for the grant of service connection for a back 
disability is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


